Order, Supreme Court, New York County (Deborah A. Kaplan, J.), entered May 31, 2011, which, insofar as appealed from as limited by the briefs, denied plaintiffs motion for consolidation or joint trial of two actions with this divorce action, unanimously affirmed, without costs.
We affirm, for the reasons stated by the IAS court. The motion court properly exercised its discretion in denying consolida*418tion of the actions since one action was ready for trial and the others were not (see Dias v Berman, 188 AD2d 331 [1992]). We also note that because the constructive trust action concerns use and enjoyment of real property in Suffolk County, venue for that action must lie in Suffolk County (see CPLR 507; GAM Prop. Corp. v Sorrento Lactalis, Inc., 41 AD3d 645, 646 [2007]; see also Handler v 1050 Tenants Corp., 295 AD2d 238, 240 [2002]). Accordingly, the IAS court properly denied the motion for consolidation or joint trial in New York County. Concur— Mazzarelli, J.P., Acosta, Renwick and Richter, JJ.